Exhibit 10.4

SECOND AMENDMENT TO PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AGREEMENT (this “Second Amendment”) is made
and entered into this 17th day of February, 2015 by and between OVERLAND PARK
REHAB, LP, a Texas limited partnership (“Seller”), whose principal place of
business is located at 7670 Woodway, Suite 160, Houston, Texas 77063 and HC-II
INDIAN CREEK PARKWAY, LLC, a Delaware limited liability company (“Purchaser”),
whose principal place of business is located at 4890 West Kennedy Boulevard,
Suite 650, Tampa, Florida 33609.

WITNESSETH:

WHEREAS, Seller and Carter Validus Properties, LLC, a Delaware limited liability
company (“Carter”), entered into that certain Purchase Agreement dated July 24,
2013, (the “Contract”), which Contract was assigned by Carter, to Carter Validus
Properties II, LLC, a Delaware limited liability (“Carter II”), pursuant to that
certain Assignment of Purchase Agreement dated October 13, 2014 (the “First
Assignment”), and said Contract was amended by that certain First Amendment to
Purchase Agreement dated January 20, 2015 (the “First Amendment”), and
subsequently assigned by Carter II to Purchaser pursuant to that certain
Assignment of Purchase Agreement dated as of February 17, 2015 (the “Second
Assignment”), (the Contract, the First Amendment, the First Assignment, and the
Second Assignment, are herein collectively referred to as the “Agreement”); and

WHEREAS, Seller and Purchaser have agreed to amend the Agreement to revise
Exhibit A, which contains the legal description of the Real Property, as that
term is more particularly defined in Section 1.01(a) of the Agreement.

NOW, THEREFORE, for and in consideration of the sum of ten dollars ($10.00), and
other good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, the parties hereby agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meaning set forth in the Agreement.

2. Exhibit A. The legal description contained on Exhibit A of the Agreement, is
hereby deleted in its entirety and replaced with following legal description:

Lot 1, Highlands Village West, First Plat, a subdivision in the City of Overland
Park, Johnson County, Kansas, as filed in Book 201309, Page 007856.

3. Ratification. The Agreement, as amended and modified hereby, is ratified and
confirmed and is in full force and effect according to its terms.

4. Counterparts. This Second Amendment may be executed by the parties hereto
individually or in combination in one or more counterparts, each of which shall
be an original, and all of which shall constitute one and the same instrument.
Facsimile or scanned and emailed copies of this Second Amendment shall have the
same force and effect as originals.

[Signatures Appear on the Following Page]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have signed and delivered this
Amendment to be effective as of the date first set forth above.

 

WITNESSES: SELLER: OVERLAND PARK REHAB, LP, a Texas limited partnership

/s/ Greg Aclin

By: Overland Park Rehab, GP, LLC, its general partner Print Name:

Greg Aclin

By:

/s/ Rick Zachardy

/s/ Larry W. Vaile

Print Name:

Rick Zachardy

Print Name:

Larry W. Vaile

Title:

Vice President

WITNESSES: ASSIGNEE: HCII-5100 Indian Creek Parkway, LLC, a Delaware limited
liability company By: Carter Validus Operating Partnership II, LP, a Delaware
limited partnership, Its Sole Member

/s/ Anatalia Sanchez

By: Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, Its
General Partner Print Name:

Anatalia Sanchez

By:

/s/ John E. Carter

/s/ Patrice Wolfe

Name:

John E. Carter

Print Name:

Patrice Wolfe

Its:

CEO

 

2